Mr. Chief Justice Lawrence delivered the opinion of the Court: This is a bill in chancery, filed in 1866, to set aside a sheriff's sale of real estate, made in 1849, on the ground of inadequacy of consideration. The inadequacy was, no doubt, very great; but that alone, unaccompanied by some other ground of interference, is rarely, if ever, held a sufficient reason for setting aside a sale, and certainly can never be so regarded after a lapse of seventeen years from the making of the sale. Even if the court could have given the desired relief, if asked in time, the delay alone, while unexplained, would prevent its action at this late day. The decree of the circuit court dismissing the bill, is affirmed. Decree affirmed.